Civil action to recover for materials purchased from plaintiffs and used by J. W. Kimball in his contracting business, and to hold Mrs. Cordie E. Kimball liable therefor as partner with her husband in said business.
From a verdict and judgment in favor of plaintiffs, the feme defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the evidence is not sufficient to hold the feme defendant liable, as a partner with her husband, for the plaintiffs' claim. It follows, therefore, that the appellant's motion for judgment of nonsuit should have been allowed.
It would serve no useful purpose to set out the evidence in detail, as we deem it insufficient to support a finding of partnership, and this renders the other questions academic.
Reversed.